In the Supreme Court of Georgia



                                  Decided: June 1, 2021


 S21A0329. LOVE et al. v. FULTON COUNTY BOARD OF TAX
                    ASSESSORS et al.


     ELLINGTON, Justice.

     This case arose from a taxpayer grievance concerning whether

the Fulton County Board of Tax Assessors (the “Board”) had been

diligent in determining that the Atlanta Falcons Stadium Company

LLC (“StadCo”) had a usufruct interest in the Mercedez-Benz

Stadium that was not subject to ad valorem taxation. In 2017, Albert

E. Love and other Fulton County taxpayers (“the appellants”) sued

the Board, the individual members of the Board, and the Board’s

Chief Appraiser, seeking mandamus and other relief.1 Since then,


     1 The appellants (plaintiffs below) are Love, Gregory L. Fann, Sr.,
Anthony Kristian Vatalaro, Catherine Rachel Flood, Peter Zyskowski, and
Lynn Zyskowski. The plaintiffs originally sued Fulton County; the Board;
Board members Salma Ahmed, Michael Fitzgerald, Brandi Hunter, Ed
London, and Royce Morris; and the Board’s Chief Appraiser, Dwight Robinson.

                                    1
the suit has been dismissed, appealed to the Court of Appeals, see

Love v. Fulton County Board of Tax Assessors, 348 Ga. App. 309 (821

SE2d 575) (2018), remanded, amended to add claims and

intervenors, and then dismissed again.

      At issue in this appeal is whether the trial court properly

dismissed the appellants’ fourth amended petition, which asserted

claims for mandamus, declaratory and injunctive relief, and a

refund of taxes paid. In support of its claims, the appellants asserted

that the Board and its members had committed a gross abuse of

discretion by failing to find that StadCo had a leasehold interest in

the stadium that is subject to ad valorem taxation. The appellants

also asserted that the Board’s decision was based on an

“unconstitutionally adopted” exemption codified in OCGA § 10-9-10.


The plaintiffs sued the Board members and the Chief Appraiser in their official
and individual capacities. In their fourth amended petition, the plaintiffs sued
Fulton County; the Board; Board members Salma Ahmed, Michael Fitzgerald,
Edward London, Lisa Aman, and Pamela Smith; the Board’s Chief Appraiser,
Dwight Robinson; and the Fulton County Tax Commissioner, Arthur E.
Ferdinand. (The trial court, however, denied the plaintiffs’ motion to add
Fulton County and the Fulton County Tax Commissioner as defendants.) In
the fourth amended petition, the plaintiffs modified two of their claims (Count
I for declaratory relief, and Count II for injunctive relief) to sue the Board
members and the Chief Appraiser in their individual capacities only.
                                       2
The appellees and intervenors StadCo and the Georgia World

Congress Center (“GWCCA”) answered and filed motions arguing,

among other things, that the Board had properly determined that

StadCo’s interest was a non-taxable usufruct after conducting an

investigation and holding a hearing at which they considered

evidence concerning the nature of StadCo’s interest. They also

argued that the Board’s decision was not based on OCGA § 10-9-10

but on an evaluation of agreements entered into between the

intervenors prior to the construction of the stadium. In its order

dismissing the case, the trial court addressed each of the appellants’

claims and found that the petition lacked any legal basis for

recovery. On appeal, the appellants contend that the trial court

erred in dismissing the petition, allegedly sua sponte, arguing

primarily that the trial court had applied an incorrect standard of

review. They also contend that the trial court erred in declining to

find OCGA § 10-9-10 unconstitutional. For the following reasons, we

see no error and affirm the judgment.

     A motion to dismiss for failure to state a claim upon which

                                  3
     relief may be granted should not be sustained unless (1)
     the allegations of the complaint disclose with certainty
     that the claimant would not be entitled to relief under any
     state of provable facts asserted in support thereof; and (2)
     the movant establishes that the claimant could not
     possibly introduce evidence within the framework of the
     complaint sufficient to warrant a grant of the relief
     sought.

(Footnotes omitted.) Anderson v. Flake, 267 Ga. 498, 501 (2) (480

SE2d 10) (1997). See also OCGA § 9-11-12 (b) (6). In assessing

whether a claim should be dismissed, a court may consider exhibits

attached to and incorporated into the complaint and answer. See

OCGA § 9-11-10 (c) (“A copy of any written instrument which is an

exhibit to a pleading is a part thereof for all purposes”); Minnifield

v. Wells Fargo Bank, N. A., 331 Ga. App. 512, 514-515 (2) (771 SE2d

188) (2015) (“When considering a motion to dismiss for failure to

state a claim, a trial court may consider exhibits attached to and

incorporated into the complaint and answer.” (citation omitted)). To

the extent there are inconsistences between the allegations in the

complaint and exhibits attached to the complaint, the exhibits

control. See Lord v. Lowe, 318 Ga. App. 222, 223-224 (741 SE2d 155)


                                  4
(2012). The appellate court “review[s] de novo the trial court’s ruling

on the [defendants’] motion to dismiss, accepting as true all well-

pled material allegations in the complaint and resolving any doubts

in favor of [the plaintiff].” Greene County School Dist. v. Circle Y

Constr., 291 Ga. 111, 112 (728 SE2d 184) (2012).

     1. According to the fourth amended petition and its exhibits,

before the new stadium was built, the GWCCA owned and operated

the Georgia Dome, which was the home venue for the Atlanta

Falcons professional football team. Prior to investing $1.5 billion to

construct the new stadium, the parties involved in the project

entered into a number of agreements concerning the tax

ramifications of their interests in the stadium. On April 5, 2013,

GWCCA, StadCo, and Atlanta Falcons Football Club, LLC (the

“Club”) entered into a “Memorandum of Understanding for a

Successor Facility to the Georgia Dome” (the “MOU”). That same

day, GWCCA, the Atlanta Development Authority d/b/a Invest

Atlanta (“Invest Atlanta”), and StadCo entered into a “Tri-Party

Memorandum of Understanding for a Successor Facility to the

                                  5
Georgia Dome” (the “Tri-Party MOU”).

      With respect to taxation, the MOU states that “[n]either

[StadCo] nor the GWCCA expect any ad valorem taxes to be payable

with respect to their respective interests in such real property and

improvements for the [stadium project], and neither Party will in

any event assume or undertake any ad valorem tax responsibilities

or liabilities of the other.” The MOU further provided that “StadCo

shall have received confirmation from the [Board] or other

appropriate governmental authority in form reasonably satisfactory

to StadCo that StadCo’s and [the Club’s] rights with respect to the

[stadium] under the License Agreement and related agreements will

constitute a usufruct.” 2 On August 6, 2013, StadCo’s counsel


      2 Under Georgia statutory law,
      the grant by a landowner to another of the right “simply to possess
      and enjoy the use of such real estate either for a fixed time or at
      the will of the grantor” passes no estate; instead it creates a
      landlord-tenant relationship in which the tenant holds only a
      usufruct. OCGA § 44-7-1 (a). Because a usufruct is not considered
      an estate in real property under Georgia law, it is not subject to ad
      valorem property tax.
Clayton County Bd. of Tax Assessors v. Aldeasa Atlanta Joint Venture, 304 Ga.
15, 16 (1) (815 SE2d 870) (2018). “[D]uring the term of a usufruct, the landlord
continues to hold the present estate in the property.” GeorgiaCarry.Org, Inc. v.
Atlanta Botanical Garden, Inc., 306 Ga. 829, 838 (3) (834 SE2d 27) (2019).
                                       6
provided the Board and the Board’s chief appraiser with a lengthy

legal memorandum analyzing the terms of the MOU and Tri-Party

MOU, which asserted that, “based on the significant amount of

control over the [stadium] that is retained by the GWCCA, StadCo’s

License with respect to the [stadium] creates a usufruct and not an

estate for years.”

     On August 22, 2013, at a regularly scheduled meeting of the

Board, a motion was introduced to consider whether StadCo’s

interest would be exempt from ad valorem taxes. After discussing

the motion, the Board unanimously voted that StadCo’s interest in

the stadium was not subject to ad valorem taxes. That same day, the

Board issued a “Statement of Intent to Exempt Real and Personal

Property” (the “Exemption Decision”), which expressly provides that

StadCo’s interest in the stadium would not be subject to ad valorem

taxation.

     The Board’s Exemption Decision states that it was based on its

evaluation of the MOU and Tri-Party MOU. The MOU is an 86-page

document     that    outlines   in       detail   the   expectations   and

                                     7
understanding of GWCCA, StadCo, and the Club with respect to the

financing, construction, development, and operation of the stadium,

including the terms of proposed lease or license agreements. The Tri-

Party MOU is a 99-page document that similarly outlines the

expectations and understanding between the parties with respect to

additional rights and obligations concerning the use of the stadium.

The Board’s Exemption Decision provides, in relevant part:

     Based on the [MOU, the Tri-Party MOU], and pursuant
     to OCGA § 10-9-10[3], it is the intent of the Fulton County

     3  The GWCCA owns and operates the stadium and the land it sits upon,
and, as an agency of the State of Georgia, it is exempt from ad valorem taxes
pursuant to OCGA § 10-9-10. That Code section provides:
      It is found, determined, and declared that the creation of the
      [Georgia World Congress Center Authority] and the carrying out
      of its corporate purposes are in all respects for the benefit of the
      people of this state and are public purposes and that the authority
      will be performing an essential governmental function in the
      exercise of the powers conferred upon it by this chapter. The
      authority shall be required to pay no taxes or assessments upon
      any property acquired or under its jurisdiction, control, possession,
      or supervision or upon its activities in the development,
      construction, operation, or maintenance of any of the projects or
      facilities erected, maintained, or acquired by it or any fees, rentals,
      or other charges for the use of such facilities or other income
      received by the authority and shall not be subject to regulation of
      its activities in the acquisition, development, construction,
      operation, or maintenance of any of the projects or facilities
      acquired, developed, constructed, operated, or maintained by it by
      any county or municipal corporation of this state. The exemption

                                     8
     Board of Assessors to recognize the exempt status to the
     real and business personal property included in the
     [MOUs] and the lease/license of the stadium property
     including all buildings, parking areas and other real and
     personal property to be constructed and utilized under the
     terms of the lease/license.

     This exemption will take effect upon commencement of
     construction of the stadium and remain in effect
     throughout the term of the lease/license agreement
     provided that the terms of the [MOUs] are not altered and
     the lease/license does not substantially change the terms
     and conditions of the [MOUs]. Any changes or alterations
     of such [MOUs] or lease/license agreements will be
     subject to review by the Fulton County Board of Assessors
     to ensure that such changes do not alter the relationship
     of the parties substantially that would create a change
     that would render the property taxable under Georgia
     Law.

Based on the Exemption Decision, StadCo was not required to nor

has it paid ad valorem taxes on its right to use the stadium.

     On May 18, 2015, StadCo, consistent with the MOU and Tri-

Party MOU, entered into a Stadium License and Management



     from taxation provided for in this Code section shall include an
     exemption from sales and use tax on tangible personal property
     purchased by the authority for use exclusively by the authority.
     The revenue bonds or other evidence of indebtedness issued by the
     authority, their transfer, and the income therefrom shall at all
     times be exempt from taxation within this state by the state or its
     municipalities or political subdivisions.
                                     9
Agreement (“the SLM Agreement”) with GWCCA. In the SLM

Agreement, the GWCCA formally granted StadCo a usufruct in the

stadium improvements and set forth the terms and conditions for

the development, construction, and operation of the stadium

between the GWCCA, as licensor, and StadCo, as licensee. The SLM

Agreement provided that the GWCCA did not transfer an estate for

years, a tenancy, a leasehold interest, or other real property interest.

The term of the SLM Agreement runs through February 28, 2047,

and is subject to extension or renewal by the parties. Because the

Board’s Exemption Decision provided that the tax exemption

remains in effect throughout the term of the lease/license agreement

described in the MOUs (provided that any subsequent agreement

does not substantially change the terms and conditions of the

MOUs), the exemption remains in effect until February 28, 2047,

when the SLM Agreement is set to expire.

     The appellants filed suit on October 17, 2017. The petition

included two counts for a writ of mandamus seeking to have the

Board and its members reevaluate the taxability of StadCo’s interest

                                  10
in the stadium. It also included a count for a declaratory judgment,

asserting that StadCo’s interest in the stadium was not a usufruct

but,    rather,   a   taxable   leasehold   interest.   The   appellants

subsequently amended the petition to add a fourth count seeking to

enjoin the Board and its members from treating StadCo’s leasehold

interest in the stadium as tax exempt, and a fifth count seeking a

declaration that OCGA § 10-9-10, as it was amended in 1989, was

unconstitutional. Thereafter, the Board filed a motion to dismiss the

amended petition for failure to state a claim upon which relief may

be granted.

       On March 13, 2018, the trial court granted the Board’s motion

to dismiss. The trial court found that the Board “exercised its

discretion in determining that StadCo’s contractual rights in the

[stadium] were not subject to ad valorem taxes.” It further found

that “[the Board] and its members reviewed the MOU and the Tri-

Party MOU, evaluated StadCo’s contractual rights in the [stadium],

determined that the contractual rights constituted a non-taxable

usufruct, and prepared the [Exemption Decision], which was voted

                                   11
on and unanimously approved.” The trial court further found:

“Indeed, it is clear based upon the pleadings alone that the [Board]

considered this issue and made a decision based upon all of the

information before it[.]” The trial court noted that “Petitioners may

have preferred a different result, but that does not entitle them to

mandamus relief against the [Board] and its members.” Finally, the

court found that “[t]he terms of the SLM Agreement are consistent

with the terms contemplated by the MOU and the Tri-Party MOU,”

and that “Petitioners failed to rebut (or even address) Respondents[’]

assertion that the SLM Agreement is consistent with the MOU and

the Tri-Party MOU, which assertion is supported by the Exhibits

attached to the Amended Petition and Second Amended Petition and

adopted by the Court as a finding of fact.”

     The appellants appealed this first dismissal order to the Court

of Appeals. The court held that the trial court properly considered

the exhibits to the petitions in dismissing the amended petition, and

that any findings based on the trial court’s review of those exhibits

did not convert the motion to dismiss into a motion for summary

                                 12
judgment. See Love, 348 Ga. App. at 315-316 (1). The appellants

urged the Court of Appeals to hold that the Board and its members

had a nondiscretionary duty to investigate and determine whether

property in the county was subject to ad valorem taxation. They

argued that the amended petition and exhibits showed that the

Board failed to exercise this duty because the Board did not review

the SLM Agreement to determine whether StadCo’s interest in the

stadium was taxable. Thus, the appellants contended, if their

amended complaint were accepted as true, they were entitled to a

writ of mandamus compelling the Board to investigate and

determine whether StadCo’s interest was subject to ad valorem

taxation based on the SLM Agreement. The Court of Appeals held,

however, that the appellants had failed to state a mandamus claim

under OCGA § 48-5-299, which pertains to the duties of a county

board of tax assessors.4 The court held that OCGA § 48-5-299


     4 OCGA § 48-5-299 (a) provides:
     It shall be the duty of the county board of tax assessors to
     investigate diligently and to inquire into the property owned in the
     county for the purpose of ascertaining what real and personal

                                     13
“affords the [Board] discretion in the process it follows to investigate

and inquire into whether property is subject to ad valorem property

taxation.” Love, 348 Ga. App. at 318 (2). It also stated that it is

within the Board’s discretion to determine the manner in which to

conduct its investigation, what evidence should be reviewed, and

how it reaches decisions. Id. The court went on to explain that:

     Given that the [Board] is afforded discretion in how to
     conduct an investigation, mandamus relief would be
     appropriate only if the Board failed entirely to conduct an
     investigation and reach a decision regarding the tax
     status of [StadCo’s] interest in the New Stadium.
     However, the plaintiffs’ amended petition and attached
     exhibits disclose with certainty that the [Board]
     investigated the taxability of [StadCo’s] interest and
     reached a decision on that question. In this regard, the


     property is subject to taxation in the county and to require the
     proper return of the property for taxation. The board shall make
     such investigation as may be necessary to determine the value of
     any property upon which for any reason all taxes due the state or
     the county have not been paid in full as required by law. In all
     cases where the full amount of taxes due the state or county has
     not been paid, the board shall assess against the owner, if known,
     and against the property, if the owner is not known, the full
     amount of taxes which has accrued and which may not have been
     paid at any time within the statute of limitations. In all cases
     where taxes are assessed against the owner of property, the board
     may proceed to assess the taxes against the owner of the property
     according to the best information obtainable; and such assessment,
     if otherwise lawful, shall constitute a valid lien against the
     property so assessed.
                                    14
     [Exemption Decision] and the minutes from the August
     22, 2013 [Board] meeting attached to the plaintiffs’
     amended petition reflect that the Board reviewed the
     MOU and the Tri-Party MOU, determined that the
     interest of [StadCo] was not subject to ad valorem
     taxation, and specified that the Board’s decision would
     “take effect upon commencement of construction of the
     [New Stadium]” and remain in effect throughout the term
     of the parties’ agreement, with the caveat that any
     substantial changes in the final agreement reached by the
     parties could lead the Board to reconsider its decision.

     Accordingly, as reflected by the amended petition and
     attached exhibits, there was not a total failure by the
     [Board] to investigate and reach a decision, and
     mandamus relief would not be an appropriate mechanism
     to compel the Board to conduct its investigation in a
     particular manner under OCGA § 48-5-299 (a).

(Citations omitted; emphasis supplied.) Love, 348 Ga. App. at 318-

319 (2).

     The Court of Appeals concluded that the mandamus claims

brought in the amended petition against the Board members failed

as a matter of law. See id. at 319 (3). The court noted, however, that

mandamus relief may be appropriate where an official, acting in an

official capacity, performs a discretionary duty in a manner so

unreasonable, arbitrary, and capricious that it amounts to a gross


                                 15
abuse of discretion. See id. at 319 n.8. The court did not address that

circumstance because the appellants had not framed their

mandamus claim to allege a gross abuse of discretion.

     The Court of Appeals also affirmed the dismissal of appellants’

claims for declaratory and injunctive relief against the Board as well

as against the individual defendants in their official capacities on

sovereign immunity grounds. See id. at 320 (4) n.9. However, the

court reversed the trial court’s order dismissing the counts as

asserted against the individual defendants, in their individual

capacities only, for a declaratory judgment as to whether the SLM

Agreement transferred to StadCo a taxable leasehold interest in the

stadium, and for an injunction to prevent the Board members from

implementing the Exemption Decision. And, finally, the court

reversed the trial court’s dismissal of the appellants’ challenge to

the constitutionality of OCGA § 10-9-10 on mootness grounds. See

Love, 348 Ga. App. at 320-321 (4), (5). The Court of Appeals

remanded the case for the resolution of these matters.

     After the case was remanded to the trial court, the appellants

                                  16
amended their petition a third time and the trial court permitted

GWCCA and StadCo to intervene. Thereafter, GWCCA filed a

motion to dismiss, and StadCo filed a motion for summary judgment.

Then, on October 22, 2019, the appellants filed their fourth amended

petition. The fourth amended petition restates most of the

appellants’ earlier claims, including counts for: (a) a writ of

mandamus based on the Board members’ “gross abuse of discretion”

in issuing and in failing to review the Exemption Decision; (b)

injunctive relief to enjoin and restrain the Board members in their

individual capacities from implementing the Exemption Decision; (c)

a judgment against the Board members in their individual

capacities declaring that the SLM Agreement granted StadCo a

taxable leasehold interest; (d) a judgment against the Board, as well

as against the Board members and the Chief Appraiser in their

official and individual capacities, declaring that OCGA § 10-9-10, as

amended in 1989, is unconstitutional. The fourth amended petition

also added a new claim seeking an order directing Fulton County

and the Fulton County Tax Commissioner to issue a refund under

                                 17
OCGA § 48-5-380 to every county resident who was allegedly

overcharged for property taxes in 2018 and 2019 based on the

Board’s alleged failure to assess taxes against StadCo in connection

with its interest in the stadium (Count V). 5 On April 22, 2020, the

trial court entered an order dismissing the fourth amended petition

in its entirety for failing to state a claim upon which relief may be

granted. This appeal followed.


      5  The trial court did not address whether the doctrine of sovereign
immunity barred any of the recast claims or the new claim brought in the
fourth amended petition. As we have explained,
      [t]he applicability of sovereign immunity to claims brought against
      the State is a jurisdictional issue. Indeed, sovereign immunity [–]
      like various other rules of jurisdiction and justiciability [–] is
      concerned with the extent to which a case properly may come
      before a court at all. Therefore, the applicability of sovereign
      immunity is a threshold determination, and, if it does apply, a
      court lacks jurisdiction over the case and, concomitantly, lacks
      authority to decide the merits of a claim that is barred.
(Citation, punctuation, and footnote omitted.) McConnell v. Ga. Dept. of Labor,
302 Ga. 18, 18-19 (805 SE2d 79) (2017). We note that the trial court should
have addressed whether the doctrine of sovereign immunity barred the claim
for declaratory relief challenging OCGA § 10-9-10 because it was brought
against the Board as well as against the Chief Appraiser and the Board
members in their official capacities. However, because the appellants also
sought prospective declaratory relief against the Board members and Chief
Appraiser in their individual capacities, the claim would have survived the
sovereign immunity analysis as to those defendants in their individual
capacities, see, e.g., Lathrop v. Deal, 301 Ga. 408, 443-444 (III) (C) (801 SE2d
867) (2017), and the trial court was authorized to address the merits of those
claims.

                                      18
     2. The appellants contend that the trial court erred in allegedly

dismissing their fourth amended petition sua sponte. They also

argue at length that the trial court erred by evaluating their claims

under the “any evidence” standard applicable to appellate review of

administrative decisions instead of the legal standard a trial court

must apply when considering whether to grant a motion to dismiss.

Our review of the trial court’s dismissal order is de novo. See Greene

County School District, 291 Ga. at 112.

     First, pretermitting whether the trial court dismissed the

petition on its own, it had the authority to do so. See Roberts v.

DuPont Pine Prods., 352 Ga. App. 659, 661 (2) (835 SE2d 661) (2019)

(“A trial court has the authority to dismiss claims sua sponte if it

can determine from the pleadings that the claims cannot succeed as

a matter of law.” (citation omitted)).6 Second, the trial court

evaluated the petition under the legal standard applicable to


     6  The trial court noted that it had already considered “the merits and
deficiencies” of many of the claims raised in the fourth amended petition
because those same claims had been raised in prior petitions and had been
debated in previous as well as in pending motions to dismiss or for summary
judgment.
                                    19
motions to dismiss, expressly stating that dismissal for failure to

state a claim was appropriate “where a complaint lacks any legal

basis for recovery.” The trial court referenced several cases that

correctly explain or elaborate on this legal standard, including the

trial court’s authority to consider exhibits attached to and

incorporated     into   a   petition.7     Contrary    to   the    appellants’

contentions, the trial court did not apply an “any evidence” standard

of review. Rather, in discussing how the Board had evaluated


      7 The trial court dismissed the fourth amended complaint pursuant to
OCGA § 9-11-12 (b) (6) for failure to state a claim, based on its determination
that “[the] complaint lack[ed] any legal basis for recovery,” quoting Auto-
Owners Ins. Co. v. Tracy, 344 Ga. App. 53, 54 (806 SE2d 653) (2017) (“[W]e
view all of the plaintiff’s well-pleaded material allegations as true, and view
all denials by the defendant as false, noting that we are under no obligation to
adopt a party’s legal conclusions based on these facts.”). The court also cited
Villa Sonoma at Perimeter Summit Condo. Assn. v. Commercial Indus. Bldg.
Owners Alliance, 349 Ga. App. 666, 667 (1) (824 SE2d 738) (2019) (A complaint
lacks any basis for recovery when “(1) the allegations of the complaint disclose
with certainty that the claimant would not be entitled to relief under any state
of provable facts asserted in support thereof; and (2) the movant establishes
that the claimant could not possibly introduce evidence within the framework
of the complaint sufficient to warrant a grant of the relief sought.” (citations
omitted.)); Roberts, 352 Ga. App. at 661 (2) (“[A] trial court has the authority
to dismiss claims sua sponte if it can determine from the pleadings that the
claims cannot succeed as a matter of law.”); Minnifield, 331 Ga. App. at 514-
515 (2) (“When considering a motion to dismiss for failure to state a claim, a
trial court may consider exhibits attached to and incorporated into the
complaint and answer.” (citation omitted)).

                                      20
StadCo’s interest in the stadium and reached its exemption decision,

the trial court explained that “it is helpful to put this case in its

proper context,” stating that the appellants were collaterally

attacking an agency decision, one that, if appealed to a superior

court, would be entitled to great deference under the “any evidence”

standard.8

     Having concluded that the trial court applied the correct legal

standard in dismissing the appellants’ fourth amended petition, and

considered only the appellants’ “pleadings and their attachments” in

concluding that each claim contained in the petition failed as a




     8  In such an appeal, the appellants would not be allowed to expand the
record. The trial court continued:
      [I]ndeed, the reviewing court’s “quantum of proof” inquiry is
      limited to determining if any evidence supported the agency
      decision. Emory Univ. v. Levitas, 260 Ga. 894, 896-897 [401 SE2d
      691] (1991), abrogated on other grounds by Pruitt Corp. v. Georgia
      Dept. of Community Health, 284 Ga. 158 [664 SE2d 223] (2008). If
      the reviewing court finds that at least some evidence supports the
      ruling – and that the ruling was not so arbitrary and capricious as
      to constitute a gross abuse of discretion – then the ruling stands.
      Importantly, the court does not re-weigh the evidence, as
      Petitioners here seek it to do, nor does the court consider evidence
      outside the record that was before the agency. Fulton County v.
      Berry, [354 Ga. App. 841 (841 SE2d 744)] (2020).

                                    21
matter of law,9 we now evaluate whether the trial court properly

dismissed those claims.

      3. (a) The appellants sought a writ of mandamus based upon

the Chief Appraiser’s and the Board members’ (collectively “Board

members”) alleged “gross abuse of discretion” in the issuance of the

Exemption Decision as well as in the alleged failure to reconsider

the Exemption Decision in light of the SLM Agreement. 10

Specifically, the appellants contended that none of the agreements

that StadCo had entered into, including the SLM Agreement, “were

ever investigated, evaluated, analyzed, or reviewed as to whether


      9 As discussed above, in assessing whether a claim should be dismissed,
a court may consider exhibits attached to and incorporated in the complaint
and answer, and to the extent there are inconsistences between the allegations
in the complaint and exhibits attached to the complaint, the exhibits control.
Thus, the trial court properly relied upon the Board’s Exemption Decision, the
two MOUs, and the SLM Agreement, as all of these documents were either
quoted verbatim in the fourth amended petition, were attached to and
incorporated into that petition, or both. The Court of Appeals’ decision in the
earlier appeal also recognized that these same documents were attached to
previous versions of the petition and that the trial court could consider them
on a motion to dismiss. See Love, 348 Ga. App. at 310-312.
      10 The mandamus claim was also brought against the Board. Mandamus,

however, is by definition a claim against officials in their official capacities, see
OCGA § 9-6-20, which is why sovereign immunity did not preclude the
appellants’ claim for mandamus relief against the Chief Appraiser and the
Board members. See Southern LNG, Inc. v. MacGinnitie, 290 Ga. 204 (719
SE2d 473) (2011).
                                         22
they altered or changed the ad valorem tax status or exempt status

of StadCo’s real property interest” in the stadium. The appellants

also asserted that the Board members had “failed and refused to

perform a diligent investigation” into whether “the SLM Agreement

has materially altered the relationship between the GWCCA and

StadCo, from an ad valorem property tax standpoint.”

     OCGA § 9-6-20 provides, in relevant part:

     All official duties should be faithfully performed, and
     whenever, from any cause, a defect of legal justice would
     ensue from a failure to perform or from improper
     performance, the writ of mandamus may issue to compel
     a due performance if there is no other specific legal
     remedy for the legal rights[.]

Mandamus is “an extraordinary remedy to compel a public officer to

perform a required duty when there is no other adequate legal

remedy.” (Citation and punctuation omitted.) R. A. F. v. Robinson,

286 Ga. 644, 646 (1) (690 SE2d 372) (2010). “The writ of mandamus

is properly issued only if (1) no other adequate legal remedy is

available to effectuate the relief sought; and (2) the applicant has a

clear legal right to such relief.” (Citation and punctuation omitted.)


                                 23
Ga. Assn. of Professional Process Servers v. Jackson, 302 Ga. 309,

312 (2) (806 SE2d 550) (2017). Further,

     [f]or mandamus to issue, the law must not only authorize
     the act to be done, but must require its performance.
     Where performance is required by law, a clear legal right
     to relief will exist either where the official or agency fails
     entirely to act or where, in taking such required action,
     the official or agency commits a gross abuse of discretion.

(Citation and punctuation omitted.) Id. at 312-313 (2). See also

OCGA § 9-6-21 (a) (“Mandamus shall not lie as . . . to a public officer

who has an absolute discretion to act or not to act unless there is a

gross abuse of such discretion. However, mandamus shall not be

confined to the enforcement of mere ministerial duties.”). A gross

abuse of discretion occurs where an official performs a discretionary

duty in a manner that is arbitrary, capricious, and unreasonable.

See Massey v. Georgia Board of Pardons & Paroles, 275 Ga. 127, 128

(2) (562 SE2d 172) (2002).

     The trial court determined that the appellants’ mandamus

claim had, in part, been resolved in the appellees’ favor when the

Court of Appeals affirmed the previous order dismissing the


                                  24
appellants’ original mandamus claim. The Court of Appeals held

that the trial court did not err in dismissing the mandamus claim as

it had been framed in the previous petition because, although the

Board members had a clear legal duty under OCGA § 48-5-299 (a)

to investigate diligently and to inquire into the taxability of StadCo’s

interest, “there was not a total failure by the [Board members] to

investigate and reach a decision, and mandamus relief would not be

an appropriate mechanism to compel the [Board members] to

conduct its investigation in a particular manner under OCGA § 48-

5-299 (a).” Love, 348 Ga. App. at 319 (2). Thus, that the Board

members had exercised their discretion in investigating and

deciding whether StadCo’s interest was tax exempt became the law

of the case.11 What remained of the mandamus claim for the trial

court to resolve was whether the Board members had exercised that



      11See Welbon v. State, 304 Ga. 729, 729-730 (1) (822 SE2d 277) (2018)
(“Under the ‘law of the case’ doctrine, which is applicable to rulings made by
appellate courts in both civil and criminal cases, any ruling by the Supreme
Court or the Court of Appeals in a case shall be binding in all subsequent
proceedings in that case in the lower court and in the Supreme Court or the
Court of Appeals as the case may be. OCGA § 9-11-60 (h).” (citations and
punctuations omitted)).
                                     25
discretion in a manner that was unreasonable, arbitrary, and

capricious.

     The trial court concluded that the facts asserted in the

pleadings and exhibits to the fourth amended petition showed that

the Board members performed their duty to investigate diligently

and to inquire into whether StadCo’s interest was subject to ad

valorem taxation. They considered arguments and documentary

evidence presented during the Board’s August 22, 2013 hearing,

including the MOUs. The Exemption Decision was expressly based

on evidence presented to the Board at the hearing. And although the

evidence before the Board “may not have been overwhelming,” as

the trial court observed, the evidentiary concerns expressed by the

appellants were “neither remarkable nor a sufficient basis to find

that the [Board members had] acted arbitrarily or capriciously in

determining that StadCo enjoyed a non-taxable usufruct interest.”12




     12  The appellants complained that the Board members did not recall
many of the details of the August 22, 2013 hearing or of the documents they
reviewed. They expressed concern that corporate interests may have
participated in or influenced the Board’s Exemption Decision.
                                    26
Further, when the Board members made the Exemption Decision,

they did so “with the caveat that any substantial changes in the final

agreement reached by the parties could lead the Board to reconsider

its decision.” The trial court then considered the SLM Agreement,

as it was authorized to do, and determined that the agreement “did

not expand or extend, either temporally or in any other materially

relevant manner, StadCo’s interest in GWCCA’s property.” 13 Thus,

there was nothing in the SLM Agreement that would have triggered

the Board members’ duty to reevaluate the tax exempt status of

StadCo’s interest in the stadium. The trial court concluded:

      Thus a writ directing [the Board] to review subsequent
      agreements that merely fleshed out operational details
      (and did not materially change essential terms) of the […
      MOU and Tri-Party MOU that the Board] originally
      assessed to transfer only a usufruct interest would be
      pointless. Moreover, it would be prescribing the method
      [the Board] is to use in conducting (and extending) its
      investigations, which, as previously stated, [this court] is
      not free to do.

      13Contrary to the appellants’ argument, the trial court did not weigh the
evidence. Rather, it determined as a matter of law that the SLM Agreement
did not alter the material terms of the MOUs. “The construction of a contract
is a question of law for the court.” OCGA § 13-2-1. The appellants have not
demonstrated that the trial court’s legal conclusion that the SLM Agreement
did not materially change the essential terms of the MOUs was erroneous.
                                      27
     Thus, the allegations of the fourth amended petition disclosed

with certainty that the appellants would not be entitled to relief

under any state of provable facts asserted in support of their

mandamus claim. Nor could they introduce evidence within the

framework of the complaint sufficient to warrant a writ of

mandamus. Consequently, the trial court did not err in dismissing

the appellants’ mandamus claim. See R. A. F., 286 Ga. at 646 (1)

(The trial court correctly found that the petition for mandamus is

subject to dismissal because appellants failed to state a claim for

mandamus relief.).

     (b) The appellants sought to enjoin the Board members in their

individual capacities from continuing to implement the Exemption

Decision. The trial court correctly concluded that the appellants’

claim for injunctive relief failed because, as explained in Division 3

(a), supra, the fourth amended petition and exhibits showed that the

Board members’ Exemption Decision was founded on evidence that

StadCo’s interest constituted a usufruct; they did not exercise their


                                 28
discretion in an unreasonable, arbitrary, or capricious manner that

would constitute a gross abuse of duty; and the SLM agreement did

not materially change the nature of StadCo’s interest in the

stadium. Consequently, the appellants failed to show any legal basis

for injunctive relief. See Ianicelli v. McNeely, 272 Ga. 234, 236 (2)

(527 SE2d 189) (2000) (The trial court properly dismissed

appellant’s claim for injunctive relief because the acts he sought to

enjoin did not establish a violation of public duty as a matter of

law.).14

      (c) The appellants brought a claim against the Board members

in their individual capacities for a judgment declaring that the SLM

Agreement conveyed a taxable estate for years as opposed to a non-

taxable usufruct. The trial court explained that the appellants’ claim

for a declaratory judgment was subject to dismissal because, even if



      14The trial court also noted that a permanent injunction was not
authorized in this case because the fourth amended petition and exhibits did
not demonstrate that this was a clear and urgent case to prevent a party from
being damaged and left without an adequate remedy at law, citing Smith v.
DeKalb County, 288 Ga. App. 574, 576 (2) (654 SE2d 469) (2007). Given our
holding above, we need not address the trial court’s alternative ground for
dismissing the appellants’ claim for injunctive relief.
                                     29
the Board members’ Exemption Decision (or failure to reconsider

that decision) was arbitrary, capricious, or simply wrong in light of

the SLM Agreement, the appellants did not face any uncertainty

because of the Exemption Decision or the SLM Agreement. This

ruling was correct. 15

     The Declaratory Judgment Act is designed to settle and
     afford relief from uncertainty and insecurity with respect
     to rights, status, and other legal relations, see OCGA § 9-
     4-1, and the object of the declaratory judgment is to
     permit determination of a controversy before obligations
     are repudiated or rights are violated. The proper scope of
     declaratory judgment is to adjudge those rights among
     parties upon which their future conduct depends. Such
     relief is authorized when there are circumstances
     showing a necessity for a determination of the dispute to
     guide and protect the plaintiff from uncertainty and
     insecurity with regard to the propriety of some future act
     or conduct, which is properly incident to his alleged rights
     and which if taken without direction might reasonably
     jeopardize his interest.

(Citations and punctuation omitted.) Walker v. Owens, 298 Ga. 516,




     15   The trial court alternatively and correctly concluded that,
notwithstanding the SLM Agreement, it could not “reverse” the Board’s
Exemption Decision because it was improper for it to do so when the Exemption
Decision was supported by the evidence and there was no basis for concluding
that the Board members had acted unreasonably, arbitrarily, and capriciously,
in issuing the Exemption Decision, as explained in Division 3 (a), supra.
                                     30
518-519 (783 SE2d 114) (2016). Because the appellants did not show

they were in a position of uncertainty as to an alleged right, the trial

court properly dismissed their claim for a declaratory judgment. See

Baker v. City of Marietta, 271 Ga. 210, 214 (1) (518 SE2d 879) (1999)

(“Where the party seeking declaratory judgment does not show it is

in a position of uncertainty as to an alleged right, dismissal of the

declaratory judgment action is proper; otherwise, the trial court will

be issuing an advisory opinion, and the Declaratory Judgment Act

makes no provision for a judgment that would be advisory.”

(citations and punctuation omitted)).

     (d) The appellants also sought a judgment declaring that

OCGA § 10-9-10, as amended, was unconstitutional. The appellants

argued that, prior to its amendment in 1989, OCGA § 10-9-10

contained a clause that prohibited the GWCCA from extending its

tax exempt status “to any lessee or other private person or entity.”

See 1989 Ga. L. p. 1198. The appellants argue that “the removal of

this clause expanded the class of property holders entitled to the

GWCCA tax exemption,” and, because the amendment took effect

                                  31
without a statewide referendum, it was unconstitutional. The

appellants fail to acknowledge, however, that the trial court

dismissed this count of the petition on an alternate ground.

     The trial court held as follows:

     The most basic reason why [the Petitioners’] challenge
     fails is that that [OCGA § 10-9-10’s] constitutionality has
     no bearing on the Exemption Decision. If [that Code
     section], as amended in 1989, created (illegally) the
     exemption Petitioners argue it did, i.e., an automatic
     exemption for private leaseholders of GWCCA’s property,
     then that exemption would not be dependent on the terms
     of the MOUs entered into between StadCo and GWCCA.
     (Nor would the content and effect of the SLM Agreement
     matter.) Rather, all that [the Board] would have needed
     to determine was that GWCCA was leasing its property
     to StadCo . . . [and] GWCCA’s statutory exemption would
     automatically transfer to the lessee. Here, however, the
     [Board] considered the details of the MOUs, repeatedly
     referenced the MOUs in its Exemption Decision, and even
     noted that its decision was dependent not on [OCGA § 10-
     9-10] but on the terms of the MOUs, such that, if those
     terms were materially changed, [the Board’s] exemption
     ruling might also change. Thus, while [the Board] could
     have been a tad clearer in its Exemption Decision by
     stating directly (instead of obliquely) that it found that
     GWCCA was transferring to StadCo a usufruct interest
     in its property, the terms of the Exemption Decision
     imply that conclusion and make sense only under that
     conclusion. In other words, [the Board] unanimously
     found that the interest GWCCA conveyed to StadCo
     constituted a usufruct, something that is exempt from

                                 32
     taxation not because of OCGA § 10-9-10 . . . but because a
     usufruct interest is not an estate and so is not taxable.
     …This simple fact makes the constitutionality of [OCGA
     § 10-9-10] irrelevant and is reason enough to find, as a
     matter of law, that Count III should be dismissed.

We agree with this reasoning. In light of the trial court’s correct

conclusion that the Board did not rely on an exemption allegedly

expressed in OCGA § 10-9-10, but rather determined that StadCo’s

interest was a nontaxable usufruct, 16 we need not reach the trial

court’s alternative ruling on the merits of the appellants’ challenge

to the constitutionality of the statute.

     (e) Finally, the appellants contend that the trial court erred in

dismissing their claim for a tax refund on the ground that the claim

was moot. In the fourth amended petition, the appellants asserted a

new claim against Fulton County and the Fulton County Tax

Commissioner, pursuant to OCGA § 48-5-380, seeking a refund of

taxes that Fulton County taxpayers had allegedly illegally paid to

the county. The trial court, however, did not allow the appellants to

amend the petition to add Fulton County or the Fulton County Tax


     16   See footnote 2, supra.
                                   33
Commissioner as parties. In a footnote to the portion of its order

denying the appellants’ motion to add parties, the trial court stated:

“This ruling arguably has the effect of dismissing Count V, which

seeks a refund for the class from the County and the Tax

Commissioner. Without those party Respondents, there is no Count

V.” The appellants have not challenged this ruling. Consequently,

we need not address the trial court’s alternative “mootness”

rationale for dismissing the appellants’ claim for a refund.

    Judgment affirmed. All the Justices concur, except Peterson
and Bethel, JJ., not participating, and McMillian, J., disqualified.




                                 34